

NOTICE OF GRANT OF OPTION AWARD
(NON-EMPLOYEE DIRECTORS)


LEIDOS HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN
Leidos Holdings, Inc. (the “Company”) hereby grants this Option Award (the
“Award”) as set forth in this Notice of Grant of Option Award (the “Notice”) to
the Grantee designated in this Notice, pursuant to the provisions of the
Company’s 2017 Omnibus Incentive Plan (the “Plan”) and subject to certain
restrictions as outlined below in this Notice and the additional provisions set
forth in the attached Terms and Conditions of Option Award (the “Terms”).
Together, this Notice, the attached Terms and all exhibits and appendices hereto
constitute the “Agreement.” The terms and conditions of the Plan are
incorporated by reference in their entirety into this Agreement. When used in
this Agreement, the terms that are defined in the Plan shall have the meanings
given to them in the Plan, as modified herein (if applicable).


Award Details:     The Grantee’s name, the number of shares of Stock with
respect to which the Option is awarded, the Option Price and the Grant Date can
be found in the Grant Summary located in the electronic stock plan award
administration system maintained by the Company or its designee that contains a
link to this Agreement (which summary information is set forth in the
appropriate records of the Company authorizing such award). The Option is a
Non-qualified Stock Option.


Vesting Schedule: Subject to the terms of the Plan and this Agreement, the
Option shall become vested and exercisable on the earlier of (i) the first-year
anniversary of the Grant Date, or (ii) the date the annual meeting of
stockholders of the Company following the Grant Date is concluded (the “Vesting
Date”), provided the Grantee does not have a Separation from Service prior to
the Vesting Date. Exhibit A to this Notice sets forth the terms and provisions
regarding treatment of the Award upon Separation form Service. The Option shall
not become vested and exercisable following the Grantee’s Separation from
Service except as otherwise expressly provided in Exhibit A to this Notice or as
otherwise provided pursuant to the terms of the Plan.


Expiration Date: The expiration date of the Option (the “Expiration Date”) is
the ______ anniversary of the Grant Date. The Option may terminate earlier than
the Expiration Date as set forth in Exhibit A to the Notice in connection with
the Grantee’s Separation from Service.










1
Option (Non-Employee Director)    

--------------------------------------------------------------------------------





EXHIBIT A


Separation from Service and Change in Control


(a)    Impact on Vesting of Separation from Service; Change in Control. If the
Grantee has a Separation from Service before any of the vesting date(s)
specified under “Vesting Schedule” in the Notice, then any unvested portion of
the Option shall become vested and exercisable or shall be canceled depending on
the reason for Separation from Service as follows:
 
(i)    Death or Disability. If the Grantee has a Separation from Service due to
the Grantee’s death or Disability, any unvested portion of the Option shall
become immediately vested and exercisable as of the date of such Separation from
Service. In addition, in the event of the Grantee’s death after Separation from
Service due to Special Retirement, any portion of the Option that had not yet
become vested and exercisable in accordance with the schedule set forth under
“Vesting Schedule” in the Notice shall become immediately vested and exercisable
as of the date of such death. Following the Grantee’s death, the Option may be
exercised only by the executor or administrator of the Grantee’s estate or, if
there is none, the person entitled to exercise the Option under the Grantee’s
will or the laws of descent and distribution. Following the Grantee’s Separation
from Service due to Disability, if a guardian or conservator has been appointed
to act for the Grantee and been granted this authority as part of that
appointment, that guardian or conservator may exercise the Option on behalf of
the Grantee.
 
(ii)    Special Retirement. If the Grantee has a Separation from Service due to
Special Retirement, the Option shall continue to become vested and exercisable
in accordance with the schedule set forth under “Vesting Schedule” in the Notice
as if the Grantee had not had a Separation from Service, but provided that the
Grantee complies with the requirements of Section 6(m) of the Terms (regarding
compliance with post-employment covenants).


(iii)    Change in Control. Notwithstanding anything in this Agreement to the
contrary but subject to the provisions of Section 15.3.1(i) of the Plan, if (A)
a Change in Control occurs and (B) the Grantee has a Change in Control
Termination, then any unvested portion of the Option shall become immediately
vested and exercisable as of the date of such Change in Control Termination.


(iv)      Any other Separation from Service. If the Grantee has a Separation
from Service for any reason other than as specified in subparagraphs (i) through
(iii) above, any portion of the Option that was not vested and exercisable
pursuant to the schedule specified under “Vesting Schedule” in the Notice as of
the date of the Separation from Service shall be immediately canceled as of the
date of Separation from Service.


(b)    Impact on Exercise Period of Separation from Service.


(i)    General Rule. Subject to clauses (ii) and (iii) below, to the extent the
Option is vested and exercisable as of the date of the Grantee’s Separation from
Service, it shall remain exercisable until the earlier of (A) the 90th day after
the date of Separation from Service or (B) the Expiration Date.


(ii)    Special Retirement. Notwithstanding the foregoing and subject to the
provisions of clause (iii) below, in the event of Separation from Service by
reason of Special Retirement, the Option, to the extent vested and exercisable,
shall remain exercisable until the Expiration Date, provided that the Grantee
complies with the requirements of Section 6(m) of the Terms (regarding
compliance with post-employment covenants). Notwithstanding the foregoing but
subject to the provisions of clause (iii) below, if the Grantee fails to comply
with the requirements of Section 6(m) of the Terms, the portion of the Option
that was vested and exercisable as of the date of the Grantee’s Separation from
Service shall


1    
Option (Non-Employee Director)

--------------------------------------------------------------------------------




remain exercisable until the earlier of (A) the 90th day after the date of
Separation from Service or (B) the Expiration Date.


(iii)    Cause. Notwithstanding the foregoing, in the event that the Grantee’s
Separation from Service is for Cause (including a determination by the Company
after the date of the Separation from Service that circumstances constituting
Cause existed at the time of Separation from Service), any outstanding portion
of the Option, whether or not previously vested, shall be immediately cancelled
as of the date of such Separation from Service.


(c)    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
        
“Cause” means Service-related dishonesty, fraud, misconduct or disclosure or
misuse of confidential information, or other employment related conduct that is
likely to cause significant injury to the Company or any of its employees,
officers or directors (including, without limitation, commission of a felony or
similar offense), in each case as determined by the Board. “Cause” shall not
require that a civil judgment or criminal conviction has been entered against or
guilty plea shall have been made by the Grantee regarding any of the matters
referred to in the previous sentence. Accordingly, the Board shall be entitled
to determine “Cause” based on the Board’s good faith belief. If the Grantee is
criminally charged with a felony or similar offense, that shall be a sufficient,
but not a necessary, basis for such belief.
“Change in Control Termination” means the Grantee’s Separation from Service on
or within two years after a Change in Control if such Separation from Service is
by action of the Company.


“Disability” means the status of disability determined conclusively by the
Company based upon certification of disability by the Social Security
Administration or, to the extent compliant with Section 409A, upon such other
proof as the Company may require, effective upon receipt of such certification
or other proof by the Company. Notwithstanding the foregoing, if the Grantee is
eligible for Special Retirement as of the date of a Separation from Service due
to Disability, the Separation from Service will be treated as Special Retirement
and not Separation from Service due to Disability.
    
“Special Retirement” means the Grantee’s Separation from Service for any reason
other than death (A) after the Grantee has reached the applicable mandatory
retirement age applicable to Non-Employee Directors or (B) at the end of a term
of office if the Grantee is not nominated for a successive term of office on
account of the fact that the Grantee would have reached the applicable mandatory
retirement age during such successive term of office, regardless of years of
service with the Company. Notwithstanding the foregoing, if the Grantee’s
Separation from Service during the two-year period following a Change in Control
could be treated as either a Special Retirement or a Change in Control
Termination, it shall be treated as a Change in Control Termination to the
extent permitted by Section 409A.








2    
Option (Non-Employee Director)

--------------------------------------------------------------------------------





LEIDOS HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN


TERMS AND CONDITIONS OF OPTION AWARD


The Option Award (the “Award”) granted by Leidos Holdings, Inc. (the “Company”)
to the Grantee specified in the Notice of Grant of Option Award (the “Notice”)
to which these Terms and Conditions of Option Award (the “Terms”) are attached,
is subject to the terms and conditions of the Plan, the Notice, these Terms. The
terms and conditions of the Plan are incorporated by reference in their entirety
into these Terms. The Notice and these Terms (including any exhibits or
appendices) together constitute the “Agreement.” A Prospectus describing the
Plan has been delivered to the Grantee. The Plan itself is available upon
request. When used in this Agreement, the terms which are defined in the Plan
shall have the meanings given to them in the Plan, as modified herein (if
applicable). For purposes of these Terms, any reference to the Company shall
include a reference to any Subsidiary.


1.
Grant of Option.



(a)    As of the Grant Date set forth in the Notice, Leidos Holdings, Inc.
grants to the Grantee an Option to purchase a number of shares of Stock set
forth in the Notice and Grant Summary, subject to the terms and conditions of
the Plan and this Agreement.


(b)    The Option shall become vested and exercisable in accordance with the
schedule set forth in the Notice.


(c)    The Option shall terminate upon the earlier to occur of:  (i) the
Expiration Date set forth in the Notice; or (ii) the expiration of the
applicable period following Separation from Service as set forth in the Notice.
The Company shall have no obligation to provide the Grantee with notice of
termination or expiration of the Option.


(d)    Unless otherwise expressly provided in the Notice, the Option shall be a
Non-qualified Stock Option.


2.
Exercise of Option. Subject to the terms of the Plan and this Agreement, the
Option, to the extent vested and exercisable, shall be exercised pursuant to
procedures established by the Committee, which may include electronic or voice
procedures as may be specified by the Committee and which may include a
requirement to acknowledge this Agreement prior to exercise. Acceptable forms
and methods of payment to exercise the Option may include (i) by cashier’s
check, money order or wire transfer; (ii) by a cashless exercise procedure; or
(iii) by tendering shares of Stock acceptable to the Committee valued at their
Fair Market Value as of the date of exercise. No shares of Stock shall be issued
pursuant to the exercise of the Option unless the issuance and exercise comply
with applicable laws. Assuming such compliance, for income tax purposes the
shares of Stock shall be considered transferred to the Grantee on the date on
which the Option is exercised with respect to such shares. Until such time as
the Option has been duly exercised and shares of Stock have been delivered, the
Grantee shall not be entitled to exercise any voting rights with respect to such
shares and shall not be entitled to receive dividends or other distributions
with respect thereto.



3.
Responsibility for Taxes.



(a)    Regardless of any action the Company takes with respect to any or all
income tax, payroll tax or other tax-related withholding (“Tax-Related Items”),
the Grantee


1    
Option (Non-Employee Director)

--------------------------------------------------------------------------------




acknowledges that the ultimate liability for all Tax-Related Items owed by the
Grantee is and remains the Grantee’s responsibility and that the Company (i)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting or exercise of the Option or the subsequent sale of shares of
Stock acquired upon exercise; and (ii) does not commit to structure the terms of
the grant or any aspect of the Option to reduce or eliminate the Grantee’s
liability for Tax-Related Items.
(b)    Prior to exercise of the Option, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all withholding obligations
of the Company. In this regard, the Grantee authorizes the Company to withhold
all applicable Tax-Related Items legally payable by the Grantee from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company or
from proceeds of the sale of the shares of Stock. Alternatively, or in addition,
to the extent permissible under applicable law, the Company may (i) sell or
arrange for the sale of shares of Stock that the Grantee acquires to meet the
withholding obligation for Tax-Related Items, and/or (ii) withhold shares of
Stock otherwise issuable upon exercise of the Option in an amount necessary to
satisfy the withholding obligation for Tax-Related Items. Finally, the Grantee
shall pay to the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue and deliver shares of Stock upon exercise of the Option if the Grantee
fails to comply with the Grantee’s obligations in connection with the
Tax-Related Items as described in this Section 3.


4.
Grantee Representations. The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of this Agreement, the
Prospectus and the Plan, and the Grantee’s decision to participate in the Plan
is completely voluntary. Further, the Grantee acknowledges that the Grantee is
relying solely on his or her own advisors with respect to the tax consequences
of this Award.



5.
Regulatory Restrictions on the Shares Issued Upon Exercise. Notwithstanding the
other provisions of this Agreement, the Committee shall have the sole discretion
to impose such conditions, restrictions and limitations on the issuance of
shares of Stock with respect to this Award unless and until the Committee
determines that such issuance complies with (i) any applicable registration
requirements under the Securities Act or the Committee has determined that an
exemption therefrom is available, (ii) any applicable listing requirement of any
stock exchange on which the Stock is listed, (iii) any applicable Company policy
or administrative rules, and (iv) any other applicable provision of state,
federal or foreign law, including foreign securities laws where applicable.


6.
Non-Solicitation and Non-Competition.


(a)    Applicability. The provisions of this Section 6 apply to Awards made to
employees of the Company, and not Awards made to Non-Employee Directors.


(b)    Solicitation of Employees. The Grantee agrees that, both while in Service
and for one year after Separation from Service, the Grantee will not solicit or
attempt to solicit any employee of the Company to leave his or her employment or
to violate the terms of any agreement or understanding that employee may have
with the Company. The foregoing obligations apply to both the Grantee’s direct
and indirect actions, and apply to actions intended to benefit the Grantee or
any other person, business or entity.


2    
Option (Non-Employee Director)

--------------------------------------------------------------------------------






(c)          Solicitation of Customers. The Grantee agrees that, for one year
after Separation from Service, the Grantee will not participate in any
solicitation of any customer or prospective customer of the Company concerning
any business that:


(i)involves the same programs or projects for that customer in which the Grantee
was personally and substantially involved during the 12 months prior to
Separation from Service; or
(ii)has been, at any time during the 12 months prior to Separation from Service,
the subject of any capture effort, bid, offer or proposal activity by the
Company in respect of that customer or prospective customer, or any negotiations
or discussions about the possible performance of services by the Company to that
customer or potential customer, in which the Grantee was personally and
substantially involved.


In the case of a governmental, regulatory or administrative agency, commission,
department or other governmental authority, the customer or prospective customer
will be determined by reference to the specific program offices or activities
for which the Company provides (or may reasonably provide) goods or services.


(d)    Non-Competition. To the extent allowed by and consistent with applicable
law, the Grantee agrees that, for one year after Separation from Service, the
Grantee will not, directly or indirectly, on behalf of the Grantee or any other
person or entity other than the Company, perform on any program, or provide
oversight on any program, product, or service: (i) that would cause the Grantee
to use, disclose, or access confidential or proprietary Company information;
and/or (ii) with which Recipient was personally and substantially involved
during the 12 months prior to Separation from Service, or that is competitive
with any such program, product, or service; and/or (iii) that is associated with
any program, product or service that was the subject of any capture effort, bid,
offer or proposal activity by the Company in which the Grantee was personally
and substantially involved during the 12 months prior to Separation from
Service.


(e)    Remedies. The Grantee acknowledges and agrees that a breach of any of the
promises or agreements contained in this Section 6 will result in immediate,
irreparable and continuing damage to the Company for which there is no adequate
remedy at law, and the Company will be entitled to injunctive relief, a decree
for specific performance, and other relief as may be proper, including money
damages.

7.
Miscellaneous.



(a)    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by intraoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify the Grantee
from time to time; and to the Grantee at the Grantee’s electronic mail or postal
address as shown on the records of the Company from time to time, or at such
other electronic mail or postal address as the Grantee, by notice to the
Company, may designate in writing from time to time.


(b)    Waiver. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.




3    
Option (Non-Employee Director)

--------------------------------------------------------------------------------




(c)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments or negotiations concerning the Award are
superseded.


(d)    Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives. Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.


(e)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law, and applicable Federal law.


(f)    Venue. Any arbitration, legal or equitable action or any proceeding
arising directly, indirectly, or otherwise in connection with, out of, related
to or from the Agreement, or any provision hereof, shall exclusively be filed
and adjudicated in Fairfax County, Virginia and no other venue.


(g)    Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.


(h)    Conflicts; Amendment. The provisions of the Plan are incorporated in this
Agreement in their entirety. In the event of any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan shall control. This
Agreement may be amended at any time by the Committee, provided that no
amendment may, without the consent of the Grantee, materially impair the
Grantee’s rights with respect to the Award. The Committee shall have full
authority and discretion, subject only to the terms of the Plan, to decide all
matters relating to the administration or interpretation of the Plan, the Award,
and the Agreement, and all such action by the Committee shall be final,
conclusive, and binding upon the Company and the Grantee.
(i)    No Right to Continued Employment. Nothing in this Agreement shall confer
upon the Grantee any right to continue in the employ or service of the Company
or affect the right of the Company to terminate the Grantee’s employment or
service at any time.


(j)    Further Assurances. The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.


(k)    Additional Acknowledgments. By accepting this Award, the Grantee
acknowledges and agrees that this Award is subject to the general terms
applicable to Awards granted to employees outside the U.S. set forth in the
Appendix A hereto. Appendix A constitutes part of this Agreement. Please review
the provisions of Appendix A carefully, as this Award will be null and void
absent the Grantee’s acceptance of such provisions. Leidos Holdings, Inc.
reserves the right to impose other requirements on the Award to the extent that
Leidos Holdings, Inc. determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Award and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.


4    
Option (Non-Employee Director)

--------------------------------------------------------------------------------






(l)    Recovery of Compensation. In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) the Company’s compensation recoupment policy adopted on June 18, 2009, as
in effect from time to time (the “Compensation Recoupment Policy”), all to the
extent determined by the Committee to be applicable to the Grantee.


(m)    Restrictive Covenants. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that the Grantee has materially breached any employment-related covenants,
including the covenants set forth in Section 7 above (if applicable to the
Grantee), the Company will be entitled to (i) cause any unvested portion of the
Award to be immediately canceled without any payment of consideration by the
Company and (ii) recover from the Grantee in its sole discretion some or all of
the shares of Stock (or proceeds received by the Grantee from such shares of
Stock) issued to the Grantee upon exercise pursuant to this Agreement. The
Grantee recognizes that if the Grantee breaches any such covenants, the losses
to the Company may amount to the full value of any shares of Stock issued to the
Grantee upon exercise pursuant to this Agreement.


(n)    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
    




5    
Option (Non-Employee Director)